DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al (US 6,181,456 B1) in view of Hongo et al (US 7,061,950 B2).  McBrien teaches a modulator circuit and method for modulator circuit heating comprising:
a waveguide (21, 28, 30) to guide light;
an active region (84), the waveguide (21, 28, 30) extending along the active region (84, 86) (see Fig. 4);
one or more heaters (54A-B) to apply a level of heat to the active region (84, 86) (C6 L66 – C7 L20);
a plurality of electrodes (34, 40, 42) proximate to and positioned to generate an electric field in the active region (84, 86) (C5 L18-34);
control circuitry (90) to change, the level of heat applied to the active region (84, 86),
wherein the control circuitry (90) increases the level of heat applied to the active region (84, 86) (C5 L35-43);
wherein the electric field is time varying and comprises a bias voltage (C5 L13-34);
wherein adding heat to the active region (84, 86) causes a variation in a refractive index of the active region and a corresponding variation in an optical path traversed by the light in the waveguide (C5 L44-51); and
an additional active region (84 can be considered one and 86 can be considered the additional one), wherein a plurality of heaters (54A-B of 86) further apply the level of heat to the additional active region (Fig. 4).
McBrien does not teach expressly the heat level is changed (reduces) in response to an ambient temperature change to offset changing the electric field to compensate for the ambient temperature change or the voltage adjusts an absorption of the light by a modulator.
Hongo teaches a circuit (10) for controlling a, intensity modulated optical signals from an electro-absorption type optical modulator (3) (bias voltage applied to adjust an absorption of light) wherein in response to an ambient temperature change detected via a thermistor (5), which is considered “an initial level of heat applied to the active region” “before ambient change”, changing the temperature of the modulator circuit (1, 18) by adding a reduced level of bias (electric field) to the active region of the modulation circuit (1, 18), the reduced level of bias being lower than the initial level of bias (C2 L59 — C3 L28).  This lowering of the bias is capable of being carried out while the level of heat from the heaters is maintained since these components are controlled separately.
It should be noted that for the product claims, the circuit only need to be capable of providing the claimed functions because while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007).
McBrien and Hongo are analogous art because they are from the same field of endeavor, modulator circuit methods.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the circuit of McBrien to use the feedback provided by Hongo so that the ambient temperature of McBrien is detected an the bias to the heaters in McBrien are changed to a reduced level from the initial bias just as Hongo does for the bias to the modulator.
The motivation for doing so would have been to reduce losses and errors created by ambient temperature changes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,067,839 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the waveguide guiding light in a modulator circuit and applying heat to an active region along the waveguide and changing the level of heat applied to the active region in response to ambient temperature change to offset changing the electric field is all in the patent claims.  The patent claim just uses the language of “while maintaining the bias to the active region” instead of “to offset changing the electric field”, but both are referring to the same method idea of changing the temperature while keeping the electrical component constant. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
This claim would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a modulator circuit with the claimed waveguide, active region, heaters, electrodes and control circuitry where an electric field generated in the active region comprises a time-varying voltage that includes a varying component that is superimposed on a bias voltage,
in combination with the rest of the claimed limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883